Exhibit 10.1


SERIES A PREFERRED STOCK PURCHASE AGREEMENT


This Series A Preferred Stock Purchase Agreement (this “Agreement”) dated as of
December 31, 2011, is entered into by and between Bon Amour International, LLC,
a Texas limited liability company (“Purchaser”) and Bonamour, Inc, a Colorado
corporation (“Company”).
 
WHEREAS, Purchaser desire to purchase from the Company, and the Company desires
to issue and sell to Purchaser, 5,000,000 shares (the “Shares”) of the Company’s
Series A Preferred Stock, no par value (the “Preferred Stock”), on the terms and
conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the parties hereto as follows.
 
ARTICLE 1
SALE AND PURCHASE OF THE SHARES


1.1 Sale of the Shares. Subject to the terms and conditions herein set forth, on
the basis of the representations, warranties and agreements herein contained, at
the Closing (defined below) on the date hereof, Company hereby issues, sells,
assigns, transfers and delivers the Shares to Purchaser, and Purchaser hereby
purchases the Shares from the Company.
 
1.2 The Closing. The purchase of the Shares shall take place at the office of
the Company or such other place as Purchaser and Company may mutually agree
contemporaneous with the execution hereof “Closing Date”.
 
1.3 Delivery of Certificates. At the Closing, the Company shall deliver one or
more certificates representing the Shares to Purchaser in form and substance
satisfactory to Purchaser (“Certificates”), as shall be effective to vest in
Purchaser all right, title and interest in and to all of the Shares.
 
1.4 Consideration and Payment for the Shares. In consideration for the Shares,
Purchaser shall forgive and discharge obligations of the Company to repay loans
in the aggregate amount of $210,000 advanced by Purchaser on behalf of the
Company (the “Purchase Price”).


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents, warrants and undertakes to the Purchaser that:


2.1 Due Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Colorado (a) with
full power and authority to own, lease, use, and operate its properties and to
carry on its business as and where now owned, leased, used, operated and
conducted. The Company has no subsidiaries. The Company is not qualified to
conduct business in any jurisdiction other than the States of Colorado and
Texas, and (b) all actions taken by the current directors and stockholders of
the Company have been valid and in accordance with the laws of the State of
Colorado and all actions taken by the Company have been duly authorized by the
current directors and stockholders of the Company as appropriate.


2.2 Company Authority. The Company has all requisite corporate power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated herein.
 
 
 
 

--------------------------------------------------------------------------------

 


2.3 Due Authorization. The execution, delivery and performance by the Company of
this Agreement has been duly and validly authorized and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required.


2.4 Valid Execution. This Agreement has been duly executed and delivered by the
Company.


2.5 Binding Agreement. This Agreement constitutes, and upon execution and
delivery thereof by the Company, will constitute, a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditor’s rights generally or the availability of equitable remedies.


2.6 No Violation of Corporate Documents or Agreements. The execution and
delivery of this Agreement by the Company and the performance by the parties
hereto of its obligations hereunder will not cause, constitute, or conflict with
or result in (i) any breach or violation, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under any of the provisions of, or
constitute a default under, any license, indenture, mortgage, charter,
instrument, certificate of incorporation, bylaw, judgment, order, decision,
writ, injunction, or decree or other agreement or instrument or proceeding to
which the Company or its stockholders are a party, or by which they may be
bound, nor will any consents or authorizations of any party other than those
hereto by required, (ii) an event that would cause the Company to be liable to
any party, or (iii) an event that would result in the creation or imposition or
any lien, charge or encumbrance on any asset of the Company or on the securities
of the Company to be acquired by the Purchaser.


2.7 Authorized Capital, No Preemptive Rights, No Liens. As of the date hereof,
the authorized capital of the Company is 525,000,000 shares, of which
500,000,000 are Common Stock, with no par value and of which 25,000,000 are
Preferred Stock with no par value, 10,000,000 of which have been designated as
Series A Preferred Stock. No shares of capital stock of the Company are subject
to preemptive rights or similar rights of the stockholders of the Company or any
liens or encumbrances imposed through the actions or failure to act of the
Company, or otherwise. The Company has furnished to Purchaser true and correct
copies of the Company’s Articles of Incorporation and Bylaws.


2.8 No Governmental Action Required. Except for the SEC reports pertaining to
the transactions consummated hereunder (i.e., a Form 8-K, Forms 3 and/or 4), the
execution and delivery by the Company of this Agreement does not and will not,
and the consummation of the transactions contemplated hereby will not, require
any action by or in respect of, or filing with, any governmental body, agency or
governmental official.


2.9 Compliance with Applicable Law and Corporate Documents. The execution and
delivery by the Company of this Agreement and the performance by the parties
hereto of the transactions contemplated hereby does not and will not contravene
or constitute a default under or violation of (i) any provision of applicable
law or regulation, (ii) the Company’s Articles of Incorporation or Bylaws, or
(iii) any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any its assets, or result in the creation or
imposition of any lien on any asset of the Company. To the best of its
knowledge, the Company is in compliance with and conforms to all statutes, laws,
ordinances, rules, regulations, orders, restrictions and all other legal
requirements of any domestic or foreign government or any instrumentality
thereof having jurisdiction over the conduct of its businesses or the ownership
of its properties.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants that the following are true and correct as of
the date hereof and will be true and correct through the Closing Date as if made
on that date:


3.1 Agreement’s Validity. This Agreement has been duly executed and delivered by
Purchaser and constitutes a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or the availability of equitable remedies.
 
 
 
2

--------------------------------------------------------------------------------

 


3.2 Investment Intent. Purchaser is acquiring the Shares for its own account for
investment and not with a view to, or for sale or other disposition in
connection with, any distribution of all or any part thereof.


3.3 Restricted Securities. Purchaser understands that the Shares have not been
registered pursuant to the Securities Act or any applicable state securities
laws, that the Shares will be characterized as “restricted securities” under
federal securities laws, and that under such laws and applicable regulations the
Shares cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.


3.4 Legend. It is agreed and understood by Purchaser that the Certificates
representing the Shares shall each conspicuously set forth on the face or back
thereof a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 
3.5 Disclosure of Information. Purchaser acknowledges that it has been furnished
with information regarding the Company and its business, assets, results of
operations, and financial condition to allow Purchaser to make an informed
decision regarding an investment in the Shares. Purchaser represents that it has
had an opportunity to ask questions of and receive answers from the Company
regarding the Company and its business, assets, results of operation, and
financial condition.
ARTICLE 4
MISCELLANEOUS


4.1 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.


4.2 Governing Law. This Agreement shall be governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
Texas (without regard to principles of conflicts of law).


4.3 Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of the appropriate state or federal court in the State of Texas for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby or thereby. Each party agrees
to commence any such action, suit or proceeding in Dallas, Texas.


4.4 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


4.5 Binding Effect; No Assignment, No Third-Party Rights. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns. This Agreement is not assignable without the
prior written consent of each of the parties hereto or by operation of law. This
Agreement is for the sole benefit of the parties hereto and their permitted
assigns, and nothing herein, expressed or implied, shall give or be construed to
give to any person, including any union or any employee or former employee of
the Company, any legal or equitable rights, benefits or remedies of any nature
whatsoever, including any rights of employment for any specified period, under
or by reason of this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 


4.6 Further Assurances. Each party shall, at the request of the other party, at
any time and from time to time following the Closing Date promptly execute and
deliver, or cause to be executed and delivered, to such requesting party all
such further instruments and take all such further action as may be reasonably
necessary or appropriate to carry out the provisions and intents of this
Agreement and of the instruments delivered pursuant to this Agreement.


4.7 Severability of Provisions. If any provision or any portion of any provision
of this Agreement or the application of any such provision or any portion
thereof to any person or circumstance, shall be held invalid or unenforceable,
the remaining portion of such provision and the remaining provisions of the
Agreement, or the application of such provision or portion of such provision is
held invalid or unenforceable to person or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
such provision or portion of any provision as shall have been held invalid or
unenforceable shall be deemed limited or modified to the extent necessary to
make it valid and enforceable, in no event shall this Agreement be rendered void
or unenforceable.


4.8 Captions. All section titles or captions contained in this Agreement or in
any schedule or exhibit annexed hereto or referred to herein, and the table of
contents to this Agreement, are for convenience only, shall not be deemed a part
of this Agreement and shall not affect the meaning or interpretation of this
Agreement. All references herein to sections shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require.


***Signature Page Follows***
 
 
 
 
 
 
 
 
 
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.
 
 

 
BONAMOUR, INC.
          By: /s/ Nathan
Halsey                                                                       
             Nathan Halsey, President
              BON AMOUR INTERNATIONAL, LLC           By: /s/ Nathan
Halsey                                                                    
             Nathan Halsey, President and CEO 

 




 









 
5

--------------------------------------------------------------------------------

 
